DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention as claimed, specifically in combination with: mapping the output signal from a sensor to a discrete set of non-linearly spaced steps to provide a predetermined statistical uncertainty between adjacent steps is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2011/0238416 ("Seltzer") discloses receiving, at a sensor converter (226, Fig. 2), an output signal from a sensor, the output signal comprising a measurement (222, Fig. 2); receiving, at the sensor converter, a noise model (224 and 112, Fig. 2); mapping, based on the noise model, the output signal to a series of linear segments (paragraph [0026]) to provide a statistical uncertainty in that segment (paragraph [0030]); and 
U.S. Patent Publication No. 2009/0324117 ("Demandolx") discloses receiving, at a sensor converter (370, Fig. 3), an output signal from a sensor (350, Fig. 3), a noise model (330, Fig. 3), and outputting a corrected noise image (Fig. 3).  However, Demandolx does not disclose a discrete set of non-linearly spaced steps to provide a predetermined statistical uncertainty between adjacent steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878